     Case 1:10-cv-06950-AT-RWL Document 1177 Filed 06/09/21 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
H. CRISTINA CHEN-OSTER, LISA PARISI, SHANNA                     DOC #: _________________
ORLICH, ALLISON GAMBA, and MARY DE LUIS,                        DATE FILED: 6/9/2021

                            Plaintiffs,

              -against-                                           10 Civ. 6950 (AT) (RWL)

GOLDMAN, SACHS & CO. and THE GOLDMAN                                       ORDER
SACHS GROUP, INC.,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court has reviewed the parties’ submissions at ECF Nos. 1175–76. Accordingly,
Plaintiffs’ request to submit Daubert motions, motions on decertification, and motions for
summary judgment to this Court is GRANTED. Defendants’ request is DENIED.

       SO ORDERED.

Dated: June 9, 2021
       New York, New York
